Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim states “the electronic control unit is configured to switch a determination element from an amount of change of the steering angle to an absolute value of the steering angle within a prescribed period of time from when the steering angle reaches a steering angle at which the vehicle is determined to be traveling straight, when steering is performed in one direction and then steering is performed in a reverse direction;”. It is unclear when the prescribed period of time is. The examiner interprets this to be from when the vehicle is determined to be traveling straight to when steering is performed in one direction and then in a reverse direction, the examiner suggests changing the language to distinctly point out the limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bunker (US 2013/079997).
In regards to claim 1, Bunker discloses, an occupant restraint system for a vehicle comprising, 
a seat belt device (seat belt tensioner) configured to restrain an occupant seated on a vehicular seat with a webbing, 
in which a first end of the webbing is wound around a winding device and a second end is fixed to one of the vehicular seat and a vehicle body, and the seat belt device configured such that a motor provided in the winding device is driven to wind the webbing (Col.2 Lines 3-19); and 
an electronic control unit (11) configured to drive the motor such that a prescribed amount of the webbing is wound (Col.4 Line21-24), when a first condition is satisfied, 
the first condition being that a vehicle speed is equal to or more than a prescribed vehicle speed (13) threshold, a steering angular speed (15) is equal to or more than a prescribed steering angular speed threshold, and an estimated lateral acceleration (12) that is estimated to act on 

In regards to claim 2, Bunker discloses the occupant restraint system further comprising: 
a steering angle sensor configured to detect a steering angle (14); and 
a vehicle speed sensor that detects the vehicle speed (Col. 3 lines,.46-58),wherein 
the steering angular speed is calculated based on the steering angle detected by the steering angle sensor and the estimated lateral acceleration is calculated based on the vehicle speed detected by the vehicle speed sensor and the steering angle (Col.3 Lines 53-56).  

In regards to claim 3, Bunker discloses the electronic control unit is configured to drive the motor such that the prescribed amount of the webbing is wound, when a second condition is satisfied (col.2 Lines 14-19); and 
the second condition is that an absolute value of the steering angle(14) is larger than a steering angle at which the vehicle is determined to be traveling straight,
and an amount of change of the steering angle is large (14, Fig. 2 (yaxis)), with reference to a state in which the vehicle speed is equal to or more than the prescribed vehicle speed threshold and the steering angular speed is equal to or more than the prescribed steering angular speed threshold (Fig.1-3).

Claims 1-3, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura (US 2007/0228713). 
In regards to claim 1, Takemura discloses, an occupant restraint system for a vehicle (30), the occupant restraint system comprising: 

in which a first end of the webbing is wound around a winding device (41, Paragraph 0044) and a second end is fixed to one of the vehicular seat and a vehicle body (Paragraph 0046), and the seat belt device (40, fig.2 or 206 Fig.11) configured such that a motor(52, Fig.2, 207, Fig. 11) provided in the winding device is driven to wind the webbing (paragraph 0006 and 0046); and 
an electronic control unit (69)configured to drive the motor such that a prescribed amount of the webbing is wound (paragraph 0050), when a first condition is satisfied, 
the first condition being that a vehicle speed is equal to or more than a prescribed vehicle speed threshold, a steering angular speed is equal to or more than a prescribed steering angular speed threshold, and an estimated lateral acceleration that is estimated to act on the vehicle is equal to or more than a prescribed first acceleration threshold (at least, abstract, paragraph 0017). 
In regards to claim 2, Takemura discloses, the occupant restraint system further comprising: 
a steering angle sensor (62)configured to detect a steering angle; and 
a vehicle speed sensor (61) that detects the vehicle speed (paragraph 0051), wherein 
the steering angular speed is calculated (63) based on the steering angle detected by the steering angle sensor and the estimated lateral acceleration is calculated (64) based on the vehicle speed detected by the vehicle speed sensor and the steering angle (paragraphs 0051-0055).

the second condition is that an absolute value of the steering angle is larger than a steering angle at which the vehicle is determined to be traveling straight(paragraph 0067),
and an amount of change of the steering angle is large, with reference to a state in which the vehicle speed is equal to or more than the prescribed vehicle speed threshold and the steering angular speed is equal to or more than the prescribed steering angular speed threshold (Fig.6, paragraph 0080).  
In regards to claim 7, Takemura discloses, the electronic control unit is configured to switch a determination element from an amount of change of the steering angle to an absolute value of the steering angle within a prescribed period of time from when the steering angle reaches a steering angle at which the vehicle is determined to be traveling straight, when steering is performed in one direction and then steering is performed in a reverse direction. (Paragraph 0073 gives example of u-turn but the same concept would occur in the case of switching steering directions, Paragraph 0084 teaches changing the parameters or determination element, Figs. 5 and 10C). And the electronic control unit is configured to drive a motor to wind the webbing for a prescribed amount when the estimated lateral acceleration that is calculated based on the vehicle speed and the absolute value of the steering angle is equal to or more than a prescribed acceleration threshold (at least, paragraph 0017).  
In regards to claim 8, The occupant restraint system for the vehicle according to claim 1, wherein the electronic control unit is configured to wind an amount of the webbing that is smaller than an amount of the webbing that is wound when the estimated lateral acceleration is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 2007/0228713) as applied to claim 1-3 above, and further in view of Gillet (US 2008/0023246).
Takemura discloses the electronic control unit is configured to drive the motor such that a prescribed amount of the webbing is wound, when a third condition is satisfied (Paragraphs 0050-0055); and the third condition is that an absolute value of the steering angle is larger than a steering angle at which the vehicle is determined to be traveling straight (paragraphs 0067), and the estimated lateral acceleration being calculated based on the vehicle speed and an amount of change of the steering angle after a prescribed period of time has passed (paragraphs 0051-0055), with reference to a state in which the vehicle speed is equal to or more than the prescribed vehicle speed threshold and the steering angular speed is equal to or more than the prescribed steering angular speed threshold (Fig.6, paragraph 0080).  However, Takemura fails to teach that a condition where the estimated lateral acceleration is equal to or more than a prescribed second acceleration threshold. 
Gillet teaches a second threshold being used as the velocity or acceleration of the steering angle increases so as to provide the desired tension in relation to the steering angle at any velocity or acceleration, in this case increasing the tension as the different thresholds are . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/928,582 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the instant application is broader recitation of the subject matter of the respective claims in the '582 application. This the invention of the claims in the '582 application is in effect a "species" of the invention of the claims in the instant application. Since it has been held that, the generic invention is anticipated by the species these claims are not patentably distinct. See in re Goodman, 29 USPQ2d 2010 (Fed Cir.1993.).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Relevant prior art listed on PTO-892 teach occupant restraining devices activated by set .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616